MEMORANDUM **
This case is remanded to the district court. A 12(b)(6) dismissal is not appropriate. The district court failed to make any determination on whether it has continuing jurisdiction and on what ground. The jurisdictional basis is not self-evident; it is necessarily linked to the nature of the claim being asserted. The issues and proceedings are complex and meaningful appellate review requires a more developed record.
REMANDED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.